Citation Nr: 1424169	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of multiple joints, including the shoulders, wrists, hands/ fingers, hips, knees and toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to November 1998, and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates the Veteran was diagnosed to have rheumatoid arthritis in 2005, a little more than one year after his discharge from service in 2004.  He contends that joint complaints during his first period of service marked its onset, although he also posits a link between the claimed condition and vaccinations he received during his second period of active service.  While a VA examination was conducted in connection with the claim that confirmed the diagnosis of rheumatoid arthritis, no opinion regarding its etiology was obtained.  Such an opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service rheumatoid arthritis symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the etiology of his diagnosed rheumatoid arthritis.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's rheumatoid arthritis had its onset in or is otherwise the result of his active service, (1989-1998, 2003-2004).   

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resort to speculation, the examiner provide a rationale for the conclusion that an opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a SSOC, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


